Devens, J.
As the plaintiff was on the premises by invitation as a customer at the public dining-room kept by the defendant, it was the duty of the defendant to keep the room and the approach or approaches thereto in a reasonably safe condition for ingress and egress, and to use reasonable care in order that no injury might occur in .passing through the premises to or from the outer door., Sweeny v. Old Colony & Newport Railroad, 10 Allen, 368, 373. Carleton v. Franconia Iron & Steel Co. 99 Mass. 216. Severy v. Nickerson, 120 Mass. 306. It was, on the other hand, equally the duty of the plaintiff herself to use due care, such as reasonably prudent and cautious persons would use, in making her ingress or egress from the premises. Sweeny v. Old Colony & Newport Railroad, 10 Allen, 368. While the burden is on the plaintiff to show this as an affirmative proposition, it is *481not necessarily to be shown by affirmative evidence. The circumstances under which the injury was received being fully proved, if nothing appears in her conduct, either of act or neglect, to which the injury may be attributed wholly or partially, an inference of due care may be drawn from the absence of all appearance of neglect. Mayo v. Boston & Maine Railroad, 104 Mass. 137.
When facts are undisputed, the inferences to be drawn from them may be doubtful and disputable. In such case the question of ordinary care would be within the provirice of the jury to settle under proper instructions. But where facts are undisputed, and also, if viewed in the light of common knowledge and experience, necessarily show that the plaintiff did not use the ordinary caution and vigilance which persons of reasonable prudence exercise, and no excuse for this appears, it is the duty of the court to direct a verdict for the defendant. Chaffee v. Boston & Lowell Railroad, 104 Mass. 108. Wheelock v. Boston & Albany Railroad, 105 Mass. 203.
Applying these familiar principles to the case at bar, the undisputed facts show that the plaintiff, who had entered the dining-room by the usual door to which she was accustomed, and who had dined at a table farther in the rear of the apartment than that at which she usually took her meals, opened a door in the side of the apartment for the purpose of retiring therefrom. This door was not in any way indicated as a mode of egress, and, without observing whither she was going, or paying any heed to her steps, she walked directly over the threshold, and was thus precipitated down a flight of stairs leading to the cellar, to which the doorway directly led. While there was no sign indicating that this door was not to be used, and that no person was to enter or depart thereby, the plaintiff must have been aware that such an apartment would probably have doors leading to closets or to upper or other apartments, or even to the cellar. She had been in the apartment before, and knew the usual egress therefrom. If she thought it possible that the door which she opened might lead to the hall or entry, and be intended as a mode of egress, it was certainly her duty to look where she was stepping before she advanced across the threshold. She had no right to act unreservedly upon the belief that the door *482would necessarily be locked unless intended for egress. According to common knowledge and experience, her conduct in this respect was careless.
In every particular the case at bar strongly resembles the case of Wilkinson v. Fairrie, 9 Jur. (N. S.) 280, S. C. 1 H. & C. 633, where a similar result was reached. It is unnecessary to consider whether there is any evidence of a want of due care on the part of the defendant. Judgment on the verdict.